Title: From James Madison to a Resident of Spotsylvania County, [27 January] 1789
From: Madison, James
To: A Resident of Spotsylvania County


[27 January 1789]
“The offer of my services to the district, rests on the following grounds: That although I always conceived the constitution might be improved, yet I never could see in it, as it stands, the dangers which have alarmed many respectable citizens; that I held it my duty therefore, whilst the constitution remained unratified, and it was necessary to unite the various opinions, interests and prejudices of the different states, in some one plan, to oppose every previous amendment, as opening a door for endless and dangerous contentions among the states, and giving an opportunity to the secret enemies of the union to promote its dissolution: That the change of circumstances produced by the secure establishment of the plan proposed, leaves me free to espouse such amendments as will, in the most satisfactory manner, guard essential rights, and will render certain vexatious abuses of power impossible: That it is my wish, particularly, to see specific provision made on the subject of the Rights of Conscience, the Freedom of the Press, Trials by Jury, Exemption from General Warrants, &c, to see, effectual provision made also for the periodical increase of the representatives, until the number shall amount to the fullest security on that head, and for prohibiting appeals to the federal court in cases that might be vexatious or superfluous: That there are a variety of other alterations which ought to be inserted, as either eligible in themselves, or as due to those who think them so.
“With regard to the mode of obtaining amendments, I have not withheld my opinion that they ought to be recommended by the first Congress, rather than be pursued by way of a General Convention: 1st, Because the former is the most expeditious mode. If Congress undertake the business, the amendments may be prepared in March next, and immediately submitted to the states; whereas a Convention must be delayed until two-thirds of the states shall have assembled their legislatures, and these shall have applied for one; and after a convention itself shall have been formed, and agreed on amendments, the same formalities will remain, as if the amendments should be proposed by Congress in March next. 2dly, Because it is the most certain mode. There are not a few states who will in no case agree to a convention, and yet have no objection to amendments in themselves. 3dly, Because it is the safest mode. No danger can be apprehended from the deliberations of Congress on the subject. What might result from a Convention, meeting in the present foment of parties, and consisting, as would probably be in part the case, of insidious characters from different quarters of the union, is more than can be foreseen. It is a sufficient objection against the experiment, if the same avowed end can be otherwise answered, that a great part of America is filled with the most serious apprehensions from it. One thing, however, ought not to be disregarded, to wit, that the question relating to a Convention will in no respect depend on the discretion of Congress, and consequently the sentiments of the candidates for that body, on that point, cannot affect their pretensions. If two-thirds of the states apply for a Convention, Congress cannot refuse to call one. If not, Congress have no right to take such a step, but must proceed in the other mode pointed out by the constitution.”
